DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transport unit”, “a reading unit”, “a user interface”, and “a control unit” in claim 1.
     Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“The transport unit in claim 1 read as item 20 in Fig.4 (paragraph 44)”, “the reading unit in claim 1 read as item 30 in Fig.4 (paragraph 50)”, “the user interface” in claim 10 read as the item 50 in Fig.4 (paragraph 39)”, “the notification unit in claim 10 read as the item 50 in Fig.4 (paragraph 39)”, “the control unit in claim 10 read as item 60 in Fig.4 (paragraph 67)”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrinegrounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
     Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-6 and 10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of the US Patent 10,863,046 and further in view of Mukai’932 (US 2013/0057932).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
     The limitations of the instant claim 1 are substantially identically in claim 1 of the US Patent 10,863,046.  Although the claim 1 of the US Patent 10,863,046 fails to disclose “a lower unit” and “an upper unit that is rotatable supported by the lower unit”. 
     Mukai’932 teaches a lower unit [as shown in Fig.4, the upper cover 300 is mounted to lower button of the housing 8 and the upper cover 300 is rotatable. Therefore, a lower unit is disclosed in the housing 8 to mount the upper cover 300];
      an upper unit that is rotatable supported by the lower unit [as shown in Fig.4, the upper cover 300 (an upper unit) is mounted to lower button of the housing 8 and the upper cover 300 is rotatable. Therefore, the upper cover 300 is considered rotatable supported by a lower unit].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the claim 1 of the US Patent 10,863,046 according to the teaching of Mukai’932 to including a lower unit to support an upper unit so that the upper unit is rotatable supported by the lower unit because this will allow the scanner to be made more portable.
     With respect to claim 2, which further limits claim 1, the US Patent 10,863,046 teaches wherein the transport speed according to a highest resolution is not change to the low speed in a condition that the low speed mode selection unit is in the ON-state (claim 2).
     With respect to claim 3, which further limits claim 1, the US Patent 10,863,046 teaches a multi-feeding detecting sensor that detects a multi-feeding of documents transported by the transport unit; wherein, in a condition that the low speed mode is in the ON-state, the control unit stops the reading of the image when the multi-feeding detecting sensor detects the multi-feeding of documents, and then the control unit executes a next reading of the image in a low speed mode when the low speed mode is kept on the ON-state (claim 3) .
     With respect to claim 4, which further limits claim 1, the US Patent 10,863,046 teaches an end portion detecting sensor that detects the document transported by the transport unit before reading the image by the reading unit, wherein the control unit prohibits the changing of the low speed mode after a front end of the document passes through the end portion detecting sensor (claim 4).
     With respect to claim 5, which further limits claim 1, the US Patent 10,863,046 teaches wherein the control unit disables the low speed mode section unit in the middle of a continuous reading of a series of images when continuously reading images of a plurality of documents (claim 5).
     With respect to claim 6, which further limits claim 1, the US Patent 10,863,046 teaches wherein the control unit changes only the transport speed when the low speed mode selection unit is set to the ON- state by the user (claim 6).
     The limitations of the instant claim 10 are substantially identically in claim 1 of the US Patent 10,863,046.  Although the claim 1 of the US Patent 10,863,046 is directing to an apparatus claims and the instant claim 10 is direct to a method claims. Claim 1 of the US Patent 10,863,046 has disclosed an image reading apparatus to read documents, the process (method) to read documents is inherent disclosed to be performed by a processor in the image reading apparatus when the image reading apparatus performs the operation to read documents.  
Claims 7-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the US Patent 10,863,046, Mukai’932 (US 2013/0057932) and further in view of Janssen’980 (US 2013/0278980).
     With respect to claim 7, which further limits claim 1, the combination of claim 1 of the US Patent 10,863,046 and Mukai’932 does not teach wherein the control unit switches a reading mode to be executed from the second reading mode to the first reading mode, when a predetermined ending condition is satisfied under a circumstance in which the second reading mode is selected.  
     Janssen’980 teaches wherein the control unit switches a reading mode to be executed from the second reading mode to the first reading mode, when a predetermined ending condition is satisfied under a circumstance in which the second reading mode is selected [a user may even determine by a setting on the user interface how he prefers his originals to be interpreted (paragraph 31). As a result, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the scanner can be switched from a mode for generating color image lines (second reading mode) to a mode for generating grey image lines (first reading mode) according to the user's inputted setting via the user interface (paragraph 23)].
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination of claim 1 of the US Patent 10,863,046 and Mukai’932 according to the teaching of Janssen’980 to switch scanning modes according to the user’s instructions because this will allow the scanning operation more effectively.
     With respect to claim 8, which further limits claim 1, the combination of claim 1 of the US Patent 10,863,046 and Mukai’932 does not teach wherein the control unit switches a reading mode to be executed at a time of reading the subsequent image from the second reading mode to the first reading mode, when setting information for ending the second reading mode is input under a circumstance in which the second reading mode is selected.  
     Janssen’980 teaches wherein the control unit switches a reading mode to be executed at a time of reading the subsequent image from the second reading mode to the first reading mode, when setting information for ending the second reading mode is input under a circumstance in which the second reading mode is selected [a user may even determine by a setting on the user interface how he prefers his originals to be interpreted (paragraph 31). As a result, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the scanner can be switched from a mode for generating color image lines (second reading mode) to a mode for generating grey image lines (first reading mode) according to the user's inputted setting via the user interface for scanning the subsequent images (paragraph 23)]. 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination of claim 1 of the US Patent 10,863,046 and Mukai’932 according to the teaching of Janssen’980 to switch scanning modes according to the user’s instructions because this will allow the scanning operation more effectively.
     With respect to claim 9, which further limits claim 1, the combination of claim 1 of the US Patent 10,863,046 and Mukai’932 does not teach wherein the control unit switches a reading mode to be executed from the4 second reading mode to the first reading mode, when starting reading of an image based on the subsequent job under a circumstance in which the second reading mode is selected.
     Janssen’980 teaches wherein the control unit switches a reading mode to be executed from the second reading mode to the first reading mode, when starting reading of an image based on the subsequent job under a circumstance in which the second reading mode is selected [a user may even determine by a setting on the user interface how he prefers his originals to be interpreted (paragraph 31). As a result, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the scanner can be switched from a mode for generating color image lines (second reading mode) to a mode for generating grey image lines (first reading mode) according to the user's inputted setting via the user interface for scanning the subsequent jobs (paragraph 23)]
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination of claim 1 of the US Patent 10,863,046 and Mukai’932 according to the teaching of Janssen’980 to switch scanning modes according to the user’s instructions because this will allow the scanning operation more effectively.
Claims 1-6 and 10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of the US Patent 11,343,399 Although the conflicting claims are not identical, they are not patentably distinct from each other because:
     The limitations of the instant claim 1 are substantially identically in claim 1 of the US Patent 11,343,399.  Claim 1 of the US Patent 11,343,399 only further defines more functions the controller but invention scope of the instant claim 1 and claim 1 of the US Patent 11,343,399 are the same.
     With respect to claim 2, which further limits claim 1, the US Patent 11,343,399 teaches wherein the transport speed according to a highest resolution is not change to the low speed in a condition that the low speed mode selection unit is in the ON-state (claim 2).
     With respect to claim 3, which further limits claim 1, the US Patent 11,343,399 teaches a multi-feeding detecting sensor that detects a multi-feeding of documents transported by the transport unit; wherein, in a condition that the low speed mode is in the ON-state, the control unit stops the reading of the image when the multi-feeding detecting sensor detects the multi-feeding of documents, and then the control unit executes a next reading of the image in a low speed mode when the low speed mode is kept on the ON-state (claim 3) .
     With respect to claim 4, which further limits claim 1, the US Patent 11,343,399 teaches an end portion detecting sensor that detects the document transported by the transport unit before reading the image by the reading unit, wherein the control unit prohibits the changing of the low speed mode after a front end of the document passes through the end portion detecting sensor (claim 4).
     With respect to claim 5, which further limits claim 1, the US Patent 11,343,399 teaches wherein the control unit disables the low speed mode section unit in the middle of a continuous reading of a series of images when continuously reading images of a plurality of documents (claim 5).
     With respect to claim 6, which further limits claim 1, the US Patent 11,343,399 teaches wherein the control unit changes only the transport speed when the low speed mode selection unit is set to the ON- state by the user (claim 6).
     The limitations of the instant claim 10 are substantially identically in claim 1 of the US Patent 11,343,399.  Although the claim 1 of the US Patent 11,343,399 is directing to an apparatus claims and the instant claim 10 is direct to a method claims. Claim 1 of the US Patent 11,343,399 has disclosed an image reading apparatus to read documents, the process (method) to read documents is inherent disclosed to be performed by a processor in the image reading apparatus when the image reading apparatus performs the operation to read documents.  
Claims 7-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the US Patent 11,343,399 and further in view of Janssen’980 (US 2013/0278980).
     With respect to claim 7, which further limits claim 1, claim 1 of the US Patent 11,343,399 does not teach wherein the control unit switches a reading mode to be executed from the second reading mode to the first reading mode, when a predetermined ending condition is satisfied under a circumstance in which the second reading mode is selected.  
     Janssen’980 teaches wherein the control unit switches a reading mode to be executed from the second reading mode to the first reading mode, when a predetermined ending condition is satisfied under a circumstance in which the second reading mode is selected [a user may even determine by a setting on the user interface how he prefers his originals to be interpreted (paragraph 31). As a result, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the scanner can be switched from a mode for generating color image lines (second reading mode) to a mode for generating grey image lines (first reading mode) according to the user's inputted setting via the user interface (paragraph 23)].
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify claim 1 of the US Patent 11,343,399 according to the teaching of Janssen’980 to switch scanning modes according to the user’s instructions because this will allow the scanning operation more effectively.
     With respect to claim 8, which further limits claim 1, claim 1 of the US Patent 10,863,046 and Mukai’932 does not teach wherein the control unit switches a reading mode to be executed at a time of reading the subsequent image from the second reading mode to the first reading mode, when setting information for ending the second reading mode is input under a circumstance in which the second reading mode is selected.  
     Janssen’980 teaches wherein the control unit switches a reading mode to be executed at a time of reading the subsequent image from the second reading mode to the first reading mode, when setting information for ending the second reading mode is input under a circumstance in which the second reading mode is selected [a user may even determine by a setting on the user interface how he prefers his originals to be interpreted (paragraph 31). As a result, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the scanner can be switched from a mode for generating color image lines (second reading mode) to a mode for generating grey image lines (first reading mode) according to the user's inputted setting via the user interface for scanning the subsequent images (paragraph 23)]. 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify claim 1 of the US Patent 11,343,399 according to the teaching of Janssen’980 to switch scanning modes according to the user’s instructions because this will allow the scanning operation more effectively.
     With respect to claim 9, which further limits claim 1, claim 1 of the US Patent 10,863,046 and Mukai’932 does not teach wherein the control unit switches a reading mode to be executed from the4 second reading mode to the first reading mode, when starting reading of an image based on the subsequent job under a circumstance in which the second reading mode is selected.
     Janssen’980 teaches wherein the control unit switches a reading mode to be executed from the second reading mode to the first reading mode, when starting reading of an image based on the subsequent job under a circumstance in which the second reading mode is selected [a user may even determine by a setting on the user interface how he prefers his originals to be interpreted (paragraph 31). As a result, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the scanner can be switched from a mode for generating color image lines (second reading mode) to a mode for generating grey image lines (first reading mode) according to the user's inputted setting via the user interface for scanning the subsequent jobs (paragraph 23)]
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify claim 1 of the US Patent 11,343,399 according to the teaching of Janssen’980 to switch scanning modes according to the user’s instructions because this will allow the scanning operation more effectively.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674